DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment filed on 11 February 2020 is acknowledged and entered.  Following the amendment, claims 1-16 are amended.  
Currently, claims 1-16 are pending.

Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-4, 6 and 8-16, drawn to a method for treatment of cancer or metastasis, or inhibiting tumor growth with a tumor-targeted IL-2 variant immunocytokine and an antibody to human PD-L1, classified in A61K 38/20 and 39/395.
II. 	Claims 1, 5, 6 and 12-16, drawn to a method for treatment of inflammatory disease with a tumor-targeted IL-2 variant immunocytokine and an antibody to human PD-L1, classified in A61K 38/20 and 39/395.
III. 	Claims 1, 6, 7 and 12-16, drawn to a method for stimulating an immune response or function with a tumor-targeted IL-2 variant immunocytokine and an antibody to human PD-L1, classified in A61K 38/20 and 39/395.
The inventions are distinct, each from the other because of the following reasons:
Inventions I-III are directed to methods for treating different clinical diseases/conditions, which have distinct pathology, manifestations, and outcomes, involve distinct patient populations, and require different therapies.  Therefore, non-coextensive searches are required for the methods, which constitute undue burden.  

2.	Furthermore, regardless of which Invention applicants elect above, further restriction is required under 35 U.S.C. 121:
A.	Elect one specific combination of an IL-2 variant immunocytokine and an antibody to human PD-L1, wherein the structures of the IL-2 variant immunocytokine and the antibody to human PD-L1 are defined by their SEQ ID NOs, from those recited in claims 1 and 8-12.  
The inventions are distinct, each from the other because:
Each combination or each set of SEQ ID NOs represents a group of unique and separately patentable sequences, requiring a unique search of the prior art.  Searching all combinations or all sets of the sequences in a single patent application would constitute an undue search burden on the examiner and the USPTO's resources because of the non-coextensive nature of these searches. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of the invention from Groups I-III, and an election of the invention from Group A, to be examined even though the requirement be traversed (37 CFR 1.143), and (ii) identification of the claims encompassing the elected invention.  Applicant is advised that neither I-III nor A is species election requirement; rather, each of I-III, and A is a restriction requirement.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Species Election
A.	Regardless of which Invention applicants elect above, further elections of species are required:  
This application contains claims directed to the following patentably distinct species: the Fc mutations recited in claim 16: L234A/L235A; L234A/L235A/P329G; N297A; and D265A/N297A. The species are independent or distinct because they represent different structures. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 14 is generic.

B.	If group I is elected, further election of species is required:
This application contains claims directed to the following patentably distinct species: various cancers recited in claims 3, 4, 9 and 11: various cancers (claim 3); metastasis (claim 4); CEA-expressing tumor (claims 9 and 11); and a FAP-expressing tumor (claim 10). The species are independent or distinct because they represent different patient populations. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1, 4, 9 or 11 is generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species from A and/or B set forth above (as applicable) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Advisory Information	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DONG JIANG/
Primary Examiner, Art Unit 1646
3/16/21